Mr. Justice Pigott:
I concur with the majority of the court in the order striking from the files the argument in the brief of counsel for appellants on motion for a rehearing, but I do not feel entirely satisfied with the judgment of affirmance and personally should not be averse to hearing the cause re-argued.
Order.
Bansom Cooper, -Esq., counsel for appellants, having made a satisfactory showing to this court that the language used by him in his brief on motion for a rehearing herein, was not intended to be disrespectful to the court-, the order heretofore made striking said brief from the files and denying a rehearing is revoked so far as it denies the motion, the court adhering to the opinion that the said brief was disrespectful in tone; and the motion is permitted to stand for further consideration after said Cooper shall have filed with the clerk and served upon *342counsel for the respondent, provided he shall do so within seven days from this date, an appropriate brief setting forth his reasons for asking for a rehearing. It is further ordered that this order be appended to the opinion heretofore filed in the matter of the said motion.
Done in open court this 10th day of June, 1901.
Motion for rehearing granted July 18, 1901.